Ashley Yount

From:                            Garcia, Nelda <Nelda.Garcia@texasattorneygeneral.gov>
Sent:                            Friday, April 24, 2015 10:30 AM
To:                              Katrina McClenny; Ashley Yount
Cc:                              Garcia, Nelda
Subject:                         Patric Codi Thurston




Good Morning,
I need to order the appeal for inmate Patric Codi Thurston COA# 12-11-00277-CR. Thanks NTG

Nelda T. Garcia
Administrative Assistant IV
Office of the Attorney General                                            REC'D IN COURT OF APPEALS
Criminal Appeals Division                                                    12th Court of Appeals District
300w. 15th St.
Austin, Texas 78701
Nelda.Rarcia@texasattorneyReneral.gov
512-463-3321